DETAILED ACTION
This action is responsive to the Applicant’s response filed 7/01/2022.
As indicated in Applicant’s response, claims 1-3, 6-9, 11, 13, 15-21 have been amended, and claim 14 cancelled.  Claims 1-13, 15-24 are pending in the office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 To provide a measure of grammatical propriety and uniformity to the language of (independent) claim features deemed allowable by the prosecution, the application has been amended as follows.
In the CLAIMS:
Claim 1: (currently amended, lines 19-21)
determining a set of machine instructions in each actuation controller of the subset such that the machine instructions change the configuration of each component when received by the actuation controller, …
Claim 20: (currently amended, lines 20-22)
determining a set of machine instructions in each actuation controller of the subset such that the machine instructions change the configuration of each component when received by the actuation controller, …
Claim 21: (currently Amended, lines 24-27)
determining a set of machine instructions in each actuation controller of the subset such that the machine instructions change the configuration of each component when received by the actuation controller, …
	
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-13, 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.

A method for controlling a plurality of actuation controllers of a plurality of components of a boom sprayer to treat plants as the boom sprayer travels through a plant field, the method comprising:
(i) determining a state vector comprising a plurality of state elements, each of the state
elements representing a measurement of a state of a subset of the plurality of components of the boom sprayer, and each of the plurality of components controlled by an actuation controller communicatively coupled to a computer mounted on the boom sprayer;
(ii) inputting, using the computer, the state vector into a control model to generate an action vector comprising a plurality of action elements for the boom sprayer, each of the action elements specifying an action to be taken by the boom sprayer in the plant field, and the actions, in aggregate, predicted to optimize one or more performance metrics of the boom sprayer; and
(iii) actuating a subset of the plurality of actuation controllers to execute the actions in the plant field based on the action vector, the subset of actuation controllers changing a configuration of the subset of components such that the state of the boom sprayer changes, and 
(iv) wherein actuating the subset of actuation controllers comprises:
determining a set of machine instructions in each actuation controller of the subset such that the machine instructions change the configuration of each component when received by the actuation controller,
accessing a data network communicatively coupling the actuation controllers, and
sending the set of machine instructions to each actuation controller of the subset via the data network.
(as recited in claims 1, 20-21)
The subject matter identified as (iv) from above and deemed “allowable” per the last Office Action is now integrated in the independent claims 1, 20, 21.
That is, the references cited with the prosecution as Feldhaus et al, USPubN: 2016/0368011 (herein Feldhaus - incorporating Funseth: 2015/0367358), Zhang et al, CN 105230224 (translation - “An Intelligent Mower and Weed Removing Method Thereof” and Shaley-Shwartz et al, USPubN: 2019/0329782 fail to teach or suggest vector-based learning or artificial intelligency model (Neural Networks) training to improve control and features setting of a boom sprayer with emphasis on using actuation controller and machine instructions therefor in terms of 
determining a set of machine instructions in each actuation controller of the subset such that the machine instructions change the configuration of each component when received by the actuation controller,
accessing a data network communicatively coupling the actuation controllers, and
sending the set of machine instructions to each actuation controller of the subset via the data network. 
which is recited as feature (iv) from above.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
July 14, 2022